NOTE: ThiS order is n0npreceder1tia1.
United States Court of AppeaIs
for the Federal Circuit
BANCORP SERVICES, L.L.C.,
Plaintiff-Appellant, 4
V.
SUN LIFE ASSURANCE COMPANY OF CANADA
(U-S-),
Defendan.t-Appellee,
AND
ANALE CT LLC,
Defen,dant.
2011-1467
Appea1 from the United StateS District C0ur1; for the
Eastern District of Miss0uri in case n0. 00-CV-1073,
Judge Car0l E. Jacks0n.
ON MOTION
ORDER

BANCORP SERVICES V. SUN LIFE 2
Bancorp Services, LLC moves without opposition for a
21-day extension of time, until March 16, 2012, to file its
reply brief
Upon consideration thereof
IT ls 0RDERE:o THAT:
The motion is g‘rar1ted.
FOR THE CoURT
 0 2  /s/ Jan Ho1'ba1}[
Date J an Horba1y
Cle1'k
ccc Charles K. Verhoeven, Esq.
MattheW B. LoWrie, Esq. _ F"_ED
u.s. couR1oF APPEAis mn
s21 rHEl=EnEaALclncun
l`1AR U2 2012
JAN HORBALV
CLEHK